DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with James Merek, Reg. No. 32,158.

Beginning in line 15 of claim 1:
connector head through the tank [[connector.]] connector, and
wherein the cleaning device is so designed that it can be shut off from the interior space.

Beginning in line 17 of claim 10:
leaves the connector head through the tank [[connector.]] connector, and
wherein the cleaning device is so designed that it can be shut off from the interior space.

Claims 5 and 14 are canceled

Reasons for Allowance
Tuchenhagen (DE 20 2005 004 711), McDermott (US 3,856,570), Guignon (US 3,444,869), and McKibben (US 3,121,536) are representative of the closest prior art of record.  McKibben (US 3,121,536) discloses a tank connector (23) coupled to a cleaning device (30, 31).  Guignon discloses a tank connector (40) coupled to a cleaning device (61, 65).  Tuchenhagen and McDermott disclose cleaning devices with spray balls.  The attached PTO-892 form cites other references which are relevant to this application.  Claims 1 and 10 define a configuration of the jet cleaner, tank connector, first valve, and second valve, in the context of the present application and all of the other limitations of the respective claims, which distinguishes over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799